Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 3, 2021

                                           No. 04-21-00478-CV

                             IN RE Hugo Xavier DE LOS SANTOS, Esq.

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-23662
                            Honorable Laura Salinas, Judge Presiding

                                    Original Mandamus Proceeding1

                                                  ORDER


Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice


        On November 3, 2021, relator filed a petition for writ of mandamus and motion for
emergency stay in this court. After considering the petition, mandamus record, and motion for
stay, this court concludes relator has not shown he is entitled to the relief sought. Accordingly,
the motion for emergency stay and the petition for writ of mandamus are denied. See TEX. R.
APP. P. 52.8(a), 52.10.

           It is so ORDERED on November 3, 2021.
                                                                    PER CURIAM



           ATTESTED TO: _________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1
 This proceeding arises out of Cause No. 2017-CI-23662, styled Medfinmanager, Inc. v. Ernest P. Barrett, Henry
Ridgeway, and Hugo Xavier de los Santos, pending in the 166th Judicial District Court, Bexar County, Texas, the
Honorable Laura Salinas presiding.